
	

113 S1144 IS: Fair Telephone Billing Act of 2013
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1144
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Rockefeller (for
			 himself, Ms. Klobuchar, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit unauthorized third-party charges on wireline
		  telephone bills, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Telephone Billing Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)For years,
			 telephone users have complained that their wireline telephone bills included
			 unauthorized third-party charges.
			(2)This problem,
			 commonly referred to as cramming, first appeared in the 1990s,
			 after wireline telephone companies opened their billing platforms to an array
			 of third-party vendors offering a variety of services.
			(3)Since the 1990s,
			 the Federal Communications Commission, the Federal Trade Commission, and State
			 attorneys general have brought multiple enforcement actions against dozens of
			 individuals and companies for engaging in cramming.
			(4)An investigation
			 by the Committee on Commerce, Science, and Transportation of the Senate
			 confirmed that cramming is a problem of massive proportions and has affected
			 millions of telephone users, costing them billions of dollars in unauthorized
			 third-party charges over the past decade.
			(5)The Committee
			 showed that third-party billing through wireline telephone numbers has largely
			 failed to become a reliable method of payment that consumers and businesses can
			 use to conduct legitimate commerce.
			(6)Telephone
			 companies regularly placed third-party charges on their customers’ telephone
			 bills without their customers’ authorization.
			(7)Many companies
			 engaged in third-party billing were illegitimate and created solely to exploit
			 the weaknesses in the third-party billing platforms established by telephone
			 companies.
			(8)In the last
			 decade, millions of business and residential consumers have transitioned from
			 wireline telephone service to interconnected VoIP service.
			(9)Users of
			 interconnected VoIP service often use the service as the primary telephone line
			 for their residences and businesses.
			(10)Millions more
			 business and residential consumers are expected to migrate to interconnected
			 VoIP service in the coming years as the evolution of the nation’s traditional
			 voice communications networks to IP-based networks continues.
			(11)Users of
			 interconnected VoIP service that have telephone numbers through the service
			 should be protected from the same vulnerabilities that affected third-party
			 billing through wireline telephone numbers.
			3.Unauthorized
			 third-party charges
			(a)In
			 generalSection 258 of the Communications Act of 1934 (47 U.S.C.
			 258) is amended—
				(1)by amending the heading to read as follows:
			 Sec. 258. Preventing illegal
			 changes in subscriber carrier selections and unauthorized third-party
			 charges.; and
				(2)by adding at the
			 end the following:
					
						(c)Prohibition
							(1)In
				generalNo local exchange carrier or provider of interconnected
				VoIP service shall place or cause to be placed a third-party charge that is not
				directly related to the provision of telephone services on the bill of a
				customer, unless—
								(A)the third-party
				charge is from a contracted third-party vendor;
								(B)the third-party
				charge is for a product or service that a local exchange carrier or provider of
				interconnected VoIP service jointly markets or jointly sells with its own
				service;
								(C)the customer was
				provided with clear and conspicuous disclosure of all material terms and
				conditions prior to consenting under subparagraph (D);
								(D)the customer
				provided affirmative consent for the placement of the third-party charge on the
				bill; and
								(E)the local
				exchange carrier or provider of interconnected VoIP service has implemented
				reasonable procedures to ensure that the third-party charge is for a product or
				service requested by the customer.
								(2)Forfeiture and
				refund
								(A)In
				generalAny person who commits a violation of paragraph (1) shall
				be subject to a civil forfeiture, which shall be determined in accordance with
				section 503 of title V of this Act, except that the amount of the penalty shall
				be double the otherwise applicable amount of the penalty under that
				section.
								(B)RefundAny
				local exchange carrier or provider of interconnected VoIP service that commits
				a violation of paragraph (1) shall be liable to the customer in an amount equal
				to all charges paid by that customer related to the violation of paragraph (1),
				in accordance with such procedures as the Commission may prescribe.
								(3)Additional
				remediesThe remedies under this subsection are in addition to
				any other remedies provided by law.
							(4)DefinitionsIn
				this subsection:
								(A)Affirmative
				consentThe term affirmative consent means express
				verifiable authorization.
								(B)Contracted
				third-party vendorThe term contracted third-party
				vendor means a person that has a contractual right to receive billing
				and collection services from a local exchange carrier or a provider of
				interconnected VoIP service for a product or service that the person provides
				directly to a customer.
								(C)Third-party
				chargeThe term third-party charge means a charge
				for a product or service not provided by a local exchange carrier or a provider
				of interconnected VoIP
				service.
								.
				(b)Rulemaking
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Federal Communications Commission, in consultation with the
			 Federal Trade Commission, shall prescribe any rules necessary to implement the
			 provisions of this section.
				(2)Minimum
			 contentsAt a minimum, the regulations promulgated by the Federal
			 Communications Commission under this subsection shall—
					(A)define how local
			 exchange carriers and providers of interconnected VoIP service will obtain
			 affirmative consent from a consumer for a third-party charge;
					(B)include adequate
			 protections to ensure that consumers are fully aware of the charges to which
			 they are consenting; and
					(C)impose
			 recordkeeping requirements on local exchange carriers and providers of
			 interconnected VoIP service related to any grants of affirmative consent by
			 consumers.
					(c)Effective
			 dateThe Federal Communications Commission shall prescribe that
			 any rule adopted under subsection (b) shall become effective for a local
			 exchange carrier or provider of interconnected VoIP service not later than the
			 date that the carrier's or provider's contractual obligation to permit another
			 person to charge a customer for a good or service on a bill rendered by the
			 carrier or provider expires, or 180 days after the date of enactment of this
			 Act, whichever is earlier.
			4.Relationship to
			 other laws
			(a)No preemption
			 of State lawsNothing in this
			 Act shall be construed to preempt any State law, except that no State law may
			 relieve any person of a requirement otherwise applicable under this Act.
			(b)Preservation of
			 FTC authorityNothing in this
			 Act shall be construed as modifying, limiting, or otherwise affecting the
			 applicability of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any
			 other law enforced by the Federal Trade Commission.
			5.SeverabilityIf any provision of this Act or the
			 application of that provision to any person or circumstance is held invalid,
			 the remainder of this Act and the application of that provision to any other
			 person or circumstance shall not be affected thereby.
		
